El Juez Asociado Se. Hutchisok
emitió la opinión del tribunal.
El acusado y apelante fné declarado culpable, primero en la Corte Municipal de San Lorenzo y luego al celebrarse el juicio de novo en la Corte de Distrito de Humacao por un de-lito de calumnia e injuria, a virtud de una acusación en la cual se le imputaban los hechos siguientes:
“Que en 18 de octubre de 1914, y hora de las 9 p. m., y en el pueblo de Juncos, P. R., del Distrito Judicial del Juzgado de Paz de Juncos, que forma parte del Distrito Judicial Municipal de San Lorenzo, y por tanto dentro del Distrito' Judicial de Humacao, P. R., y en momentos en que se celebraba un mitin del partido Obrero Insular, en la plaza pública ‘La Autonomía,’ el referido acusado voluntaria, maliciosa y criminalmenté, y desde la tribuna pública sita en dicha plaza profirió frases calumniosas y entre otras las de ‘Alcalde de Juncos, tú has hecho un hospital para enfermos y es un centro de pros-titución,’ frases éstas tendentes a menoscabar la honra y buena repu-tación del Alcálde de Juncos, y todas las personas que viven en dicho hospital. ’ ’
El Jefe de Distrito de la Policía Insular que fue quien for-muló la denuncia manifiesta en su declaración que oyó decir al acusado: “Alcalde de Juncos, a tí me dirijo: has hecho un hospital para enfermos, y es un centro de prostitución.”
José Barreras, Alcalde'de Juncos, declara que el acusado dijo: “Tenemos sed de sangre; (y señalando para donde el que habla) a tí me dirijo Alcalde de Juncos: has hecho un ■hospital para enfermos, y es un centro de prostitución.”
•Contestando a una pregunta hecha por la corte declara el alcalde “que él es el jefe administrador del hospital, porque como alcalde y como médico que es también, atiende en él algunas veces a los heridos; que hay médico director del hospital, que es el que atiende a los enfermos, pero que en cuanto a la alimentación y demás, el administrador del hospital es el alcalde.”
El testigo Fulgencio Pinero cita las siguientes frases del acusado-: “A tí me dirijo Alcalde de Juncos: tenemos sed de *503sangre; Ras RecRo nn Rospital para enfermos y es nn centro' de prostitución.”
El acusado subió a la silla de los testigos y declaró: “Que el día a que se refiere la denuncia ocupó la tribuna pública, y manifestó que el alcalde de Juncos Rabia RecRo una plaza,, un Rospital, una cárcel y un matadero, y un Rospital que según díceres del pueblo, se Rabia convertido en un centro de pros-titución, llamando la atención del Dr. Barreras como alcalde, solamente por un RecRo que Rabia pasado entre una Rija de Juncos y el médico encargado del Rospital, según ’ affidavit que suscribieron cuatro testigos; que no se refería al Dr. Barreras, el Alcalde de Juncos, como autor de ningún RecRo, sino que se decía en el pueblo que Y. Q. Rabia tenido contacto carnal en el Rospital, porque fué informado por varias per-sonas de Juncos, que V. Q. Rabia tenido contacto carnal en el Rospital con el Dr. B. F.; que al dirigirse al Dr. Barreras, no se refería a él, sino para que Riciese una investigación como- autoridad suprema dél pueblo. Repreguntado por el Fiscal declaró", que anteriormente citó al alcalde con arreglo a la sección 20 .de la Ley Municipal, y no Rizo ninguna inves-, ligación y luego volvió y lo citó y tampoco Rizo la investiga-ción, y también en la tribuna se lo dijo esa nocRe, con la inten-ción de satisfacer al pueblo lo -que de públft&o, se decía. Exa-minado nuevamente por la defensa declaró que se refería al Dr. R. F., médico encargado del Rospital de Juncos, y que el RecRo ocurrió con una señora que era nurse del mismo Ros-pital. ’ ’
Se alega que la corte sentenciadora cometió error primero al declarar sin lugar la excepción perentoria que se formuló a la denuncia por el fundamento de que los ReeRos imputados no constituyen un delito público, y luego al declarar culpable al acusado de un delito de calumnia e injuria.
Creemos que las palabras pronunciadas por el acusado están claramente comprendidas en lq,s prescripciones de los artículos 2 y 3 de la ley de marzo 9, 1911, los cuales son como sigue:
*504“Artículo 2. — Entiéndase, también, por calumnia toda palabra o concepto proferido maliciosa y públicamente en deshonra, descrédito, ■ menosprecio de otra persona natural o jurídica.”
“Artículo 3. — Se presumirá maliciosa y será calumnia procesable toda expresión calumniosa hecha, públicamente en presencia o en au-sencia de la persona agraviada.”
La sentencia dictada por la corte sentenciadora está ente-ramente sostenida por la prueba y debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. del Toro no intervino en la resolu-ción de este caso.